DETAILED ACTION
This action is in response to the amendments and remarks dated 10/08/2020 in which claims 1, 11 and 23 have been amended, claims 2 and 12 have been canceled, and claims 3-10 and 13-20 are withdrawn as directed to a non-elected invention and thus claims 1, 11 and 21-30 are ready for examination.
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
US 2,311,320.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for identifying at least one characteristic of said filter cartridge to indicate whether said at least one characteristic is proper for the fluid filter assembly, wherein said at least one characteristic is at least one of a micron rating less than or equal to a specific micron rating, a specific filter capacity, a specific water separation capability, manufactured by a specific manufacturer, manufactured on or before a specific date, manufactured on or after a specific date, manufactured in a specific country, or a specific replacement date” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “identifying at least one characteristic of said filter cartridge to indicate whether said at least one characteristic is proper for the fluid filter assembly, wherein said at least one characteristic is at least one of a micron rating less than or equal to a specific micron rating, a specific filter capacity, a specific water separation capability, manufactured by a specific manufacturer, manufactured on or before a specific date, manufactured on or after a specific date, manufactured in a specific country, or a specific replacement date” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation when interpreted based on Applicant’s election of Species A in the response to election requirement received 07/31/2014: “The means for identifying the at least one characteristic of the filter cartridge may include a protrusion formed on one of either the interface or the boss, wherein the protrusion may have a predetermined size corresponding to the at least one characteristic of the filter cartridge. An aperture is formed in the other of the interface and the boss as the protrusion, and the aperture has a predetermined size corresponding to the at least one characteristic of the filter cartridge, wherein the protrusion matingly engages the aperture if the at least one characteristic the filter cartridge is desirable, and wherein the protrusion cannot matingly engage the aperture if the at least one characteristic of the filter cartridge is not desirable” (instant spec pg. 2 last partial paragraph continued onto pg. 3)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2005/0167352 (hereinafter “Burrows”) and further in view of US 2010/0116728 A1 (hereinafter “Namur”), US PG Pub 2010/0025317 to Fall et al. (hereinafter “Fall”) and further or alternatively in view of US 2010/0108590 to Curt et al. (hereinafter “Curt”).
In regards to claims 1 and 21-22 Burrows discloses a fluid filter assembly, comprising: 
a housing 14 having a boss formed therein 96, and said boss having a first diameter bore 100; 
a filter cartridge 216 disposed within said housing for filtering fluid within said housing; 
an interface (239 and 240) connected to and extending from said filter cartridge, said substantially cylindrical interface having a through bore (shown in Fig. 16) and matingly received by said first diameter bore 100 for securing and locating said filter cartridge in said housing, wherein a longitudinal axis of said substantially cylindrical interface (i.e. which includes both inlet and outlet 239 and 240) is offset/“eccentrically positioned” from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore (i.e. of the 
The interface comprises inlet and out 239 and 240, which can be described as parallel connected cylinders or a cylinder having a cross sectional shape of a figure 8, and therefore is seen to be “substantially cylindrical”, but does not have an “annular cross-sectional configuration” as claimed.
However, this would involve only changing the shape of the outside wall of the interface comprising inlet and outlets 239 and 240, which would not alter the function of the device, and is therefore obvious; see MPEP 2144.04 (IV)(B). Further, Namur discloses it is known to form two inlet/outlets ports of a filter cartridge together in a single projection from the filter cartridge that has an annular cross section (Figs. 8, 11-12).
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Burrows by forming the inlet/out projecting interface to have an annular cross-section as disclosed by Namur because this is a known alternative shape of a projection surrounding/forming the inlet and outlet of a filter cartridge.
With regard specially to the limitation that the offset axes are “to further identify, secure and locate the filter cartridge in said housing”, this is seen as a functional limitation or intended use of the structure that could be accomplished by the structure of the combined invention, as above, without any additional structural features. The structure disclosed by Burrows would be capable of being used to identify the cartridge, and will inherently secure the cartridge and locate the cartridge in said housing by simple nature of being a connection between cartridge and 
Burrows does not disclose said identification means as interpreted under 112f (see above, i.e. the limitations of claims 21 and 22).  
With regard to a means for identifying at least one characteristic of said filter cartridge,  Fall discloses a fluid filter assembly 100 which comprises a filter housing 200 having protrusions 260 and a filter cartridge 300 having apertures 370 (Fall Figs. 1A and 4A-C); the protrusion and apertures together form a means for identifying at least one characteristic of said filter cartridge to ensure said filter cartridge is acceptable for said fluid filter assembly (Fall [0004] and [0036]-[0038] and Figs. 4A-C) said protrusion has a predetermined size corresponding to said at least one characteristic of said filter cartridge (Fall [0004] and [0020]); and said aperture has a predetermined size corresponding to said at least one characteristic of said filter cartridge (Fall [0004] and [0025]); and wherein said protrusion is smaller and received by said aperture if said filter cartridge has an appropriate micron rating (see Figs. 4A-C) and while it is not specifically disclosed that said protrusion is larger and cannot be received by said aperture if said filter cartridge does not have an appropriate micron rating, Fall does disclose that the protrusions 260 are sized to correspond to the intended cartridge via the apertures 370 of the intended cartridge (Fall [0020] and [0025]) and thus it would have been an obvious engineering design choice at the time of the effective filing date to one of ordinary skill in the art to make the protrusion size larger than the aperture size so that the protrusion cannot be received by said aperture if said micron rating is not within the ratings deemed acceptable for the given filtration application.
prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Burrows to include projects and apertures of a predetermined size corresponding to a micron rating of said filter cartridge and wherein said protrusion is smaller and received by said aperture if said filter cartridge has an appropriate micron rating and wherein said protrusion is larger and cannot be received by said aperture if said filter cartridge does not an appropriate micron rating as disclosed by Fall because providing protrusions and apertures of a predetermined size that corresponds to a desired filter cartridge micron rating is a method of distinguishing between filters of different characteristics known in the art to provide reliable identification between filter cartridges of different micron ratings and to prevent the installation of filter cartridges of incorrect micron ratings  (Fall [0004] and [0036]-[0038]).
Additionally or alternately with regard to a means for identifying at least one characteristic of said filter cartridge, Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface used to insure the correct filter element is being assembled into the fluid filter [0005] wherein the unique attachment interface includes an endplate which can be configured and arranged to control which filter element can be used in the fluid filter and where the structure of the end plate/connection corresponds to a micron rating of the media of the filter element [0007]-[0009]. And further that “low micron rated filter elements may have less or smaller slots and higher micron rated elements can have more or larger slots”, “the micron rating of the media 14 is dependent upon and corresponds to the tab 35 structure. For example, low micron rated filter elements may have less or smaller tabs and higher micron rated elements can have more or larger tabs. In such a configuration, the tabs 35 can help ensure that the filter Curt [0041]-[0043].
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Burrows or Burrows in view of Fall to include projections and apertures so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Burrows in view of Fall and/or Curt where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the cartridge. In fact Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrows in view of Namur, Fall, Curt and US2004/0154975 to Giorgio Girondi (hereinafter “Girondi”).
In regards to claim 11 Burrows discloses a fluid filter assembly, comprising: 
a housing 14 having a boss formed therein 96, and said boss having a first diameter bore 100; 
a filter cartridge 216 disposed within said housing for filtering fluid within said housing; 
an interface (239 and 240) connected to and extending from said filter cartridge, said substantially cylindrical interface having a through bore (shown in Fig. 16) and matingly received by said first diameter bore 100 for securing and locating said filter cartridge in said housing, wherein a longitudinal axis of said substantially cylindrical interface (i.e. which includes both inlet and outlet 239 and 240) is offset/“eccentrically positioned” from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore (i.e. of the central port 240) is coaxially aligned with the longitudinal axis of the filter cartridge (Fig. 14, 16, [0063]-[0064]).
The interface comprises inlet and out 239 and 240, which can be described as parallel connected cylinders or a cylinder having a cross sectional shape of a figure 8, and therefore is seen to be “substantially cylindrical”, but does not have an “annular cross-sectional configuration” as claimed.
However, this would involve only changing the shape of the outside wall of the interface comprising inlet and outlets 239 and 240, which would not alter the function of the device, and is therefore obvious; see MPEP 2144.04 (IV)(B). Further, Namur discloses it is known to form 
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Burrows by forming the inlet/out projecting interface to have an annular cross-section as disclosed by Namur because this is a known alternative shape of a projection surrounding/forming the inlet and outlet of a filter cartridge.
With regard specially to the limitation that the offset axes are “to further identify, secure and locate the filter cartridge in said housing”, this is seen as a functional limitation or intended use of the structure that could be accomplished by the structure of the combined invention, as above, without any additional structural features. The structure disclosed by Burrows would be capable of being used to identify the cartridge, and will inherently secure the cartridge and locate the cartridge in said housing by simple nature of being a connection between cartridge and housing; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Burrows does not disclose a second diameter bore or a riser OR said filter identification means as interpreted under 112f (see above).  
With regard to a means for identifying at least one characteristic of said filter cartridge,  Fall discloses a fluid filter assembly 100 which comprises a filter housing 200 having protrusions 260 and a filter cartridge 300 having apertures 370 (Fall Figs. 1A and 4A-C); the protrusion and apertures together form a means for identifying at least one characteristic of said filter cartridge to ensure said filter cartridge is acceptable for said fluid filter assembly (Fall [0004] and [0036]-[0038] and Figs. 4A-C) said protrusion has a predetermined size Fall [0004] and [0020]); and said aperture has a predetermined size corresponding to said at least one characteristic of said filter cartridge (Fall [0004] and [0025]); and wherein said protrusion is smaller and received by said aperture if said filter cartridge has an appropriate micron rating (see Figs. 4A-C) and while it is not specifically disclosed that said protrusion is larger and cannot be received by said aperture if said filter cartridge does not have an appropriate micron rating, Fall does disclose that the protrusions 260 are sized to correspond to the intended cartridge via the apertures 370 of the intended cartridge (Fall [0020] and [0025]) and thus it would have been an obvious engineering design choice at the time of the effective filing date to one of ordinary skill in the art to make the protrusion size larger than the aperture size so that the protrusion cannot be received by said aperture if said micron rating is not within the ratings deemed acceptable for the given filtration application.
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Burrows in view of Namur to include projects and apertures of a predetermined size corresponding to a micron rating of said filter cartridge and wherein said protrusion is smaller and received by said aperture if said filter cartridge has an appropriate micron rating and wherein said protrusion is larger and cannot be received by said aperture if said filter cartridge does not an appropriate micron rating as disclosed by Fall because providing protrusions and apertures of a predetermined size that corresponds to a desired filter cartridge micron rating is a method of distinguishing between filters of different characteristics known in the art to provide reliable identification between filter cartridges of different micron ratings and to prevent the installation of filter cartridges of incorrect micron ratings  (Fall [0004] and [0036]-[0038]).
Additionally or alternately with regard to a means for identifying at least one characteristic of said filter cartridge, Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface used to insure the correct filter element is being assembled into the fluid filter [0005] wherein the unique attachment interface includes an endplate which can be configured and arranged to control which filter element can be used in the fluid filter and where the structure of the end plate/connection corresponds to a micron rating of the media of the filter element [0007]-[0009]. And further that “low micron rated filter elements may have less or smaller slots and higher micron rated elements can have more or larger slots”, “the micron rating of the media 14 is dependent upon and corresponds to the tab 35 structure. For example, low micron rated filter elements may have less or smaller tabs and higher micron rated elements can have more or larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043].
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Burrows in view of Namur or Burrows in view of Namur and Fall to include projections and apertures so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Burrows in view of Fall and/or Curt where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the cartridge. In fact Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.
With regard to a second diameter bore and a riser pipe, Girondi discloses a housing 11 having a boss 32 formed therein (32 seen as a boss, having apertures formed in the side), and said boss having a first diameter bore (where said first diameter bore is the inside edge below part 32) axially spaced and adjacent a second diameter bore and in communication with one another (see annotated Fig. 1a below where the first diameter bore, i.e. the outer bore which is outside/adjacent the inner/second bore and is axially spaced such that hey align and are in communication with one another), wherein a riser pipe 17 is seated within said second diameter bore and configured for insertion into the through bore of an interface of a filter; 
a filter cartridge 20 disposed within said housing for filtering fluid within said housing 
an end cap 22 connected to an end of said filter cartridge, and
a substantially cylindrical interface 41 connected to and extending away from said filter cartridge and said interface having a through bore 221 for receiving said riser pipe and having an outer diameter matingly received by said first diameter bore for identifying, securing and locating said filter cartridge in said housing, wherein the riser pipe communicates the fluid to in Girondi Figs 1-3, [0023]-[0024]). Note: while the part 122 is a separate part from the housing and the riser pipe is integral with said part 122, it have been held obvious to merely form different parts of a known structure as integral or separable with other parts; see MPEP 2144.04(V)(B-C); and thus it would have been obvious to form the riser pipe separately and the part 122 as integral with the housing; such as may be beneficial for servicing or manufacture.
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Burrows by including a first and second diameter bore, riser pipe and through bore as disclosed by Girondi in order to provide a secondary seal for additional leak protection and/or to control/restrict flow into or out of the cartridge as necessary for a given application of the filter.

    PNG
    media_image1.png
    697
    1007
    media_image1.png
    Greyscale

Girondi Fig. 1A




Claim 23-25 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrows in view of Namur.
In regards to claims 23-25 and 30 Burrows discloses a fluid filter assembly, comprising: 
a housing 14 having a boss formed therein 96, and said boss having a first diameter bore 100; 
a filter cartridge 216 disposed within said housing for filtering fluid within said housing; 
an interface (239 and 240) connected to and extending from said filter cartridge, the interface being configured for engagement with the housing to secure and properly locate the filter cartridge said substantially cylindrical interface having a through bore (shown in Fig. 16) and matingly received by said first diameter bore 100 for securing and locating said filter cartridge in said housing, wherein a longitudinal axis of said substantially cylindrical interface (i.e. which includes both inlet and outlet 239 and 240) is offset/“eccentrically positioned” from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore (i.e. of the central port 240) is coaxially aligned with the longitudinal axis of the filter cartridge (Fig. 14, 16, [0063]-[0064]). T
The interface comprises inlet and out 239 and 240, which can be described as parallel connected cylinders or a cylinder having a cross sectional shape of a figure 8, and therefore is seen to be “substantially cylindrical”, but does not have an “annular cross-sectional configuration” as claimed.
Namur discloses it is known to form two inlet/outlets (15, 16) ports of a filter cartridge together in a single projection from the filter cartridge that has an annular cross section (Figs. 8, 11-12).
Therefore, at the time of the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Burrows by forming the inlet/out projecting interface to have an annular cross-section as disclosed by Namur because this is a known alternative shape of a projection surrounding/forming the inlet and outlet of a filter cartridge.
With regard specially to the limitation that “the interface being configured for engagement with the housing to secure and properly locate the filter cartridge”, this is seen as a functional limitation or intended use of the structure that could be accomplished by the structure of the combined invention, as above, without any additional structural features. The structure disclosed by Burrows would be capable of being used to identify the cartridge, and will inherently secure the cartridge and locate the cartridge in said housing by simple nature of being a connection between cartridge and housing; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).

Claim 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrows in view of Namur and US2004/0154975 to Giorgio Girondi (hereinafter “Girondi”).
In regards to claims 26-29 Burrows discloses the fluid filter assembly of claim 25, but does not disclose a second diameter bore or a riser pipe.
With regard to a second diameter bore and a riser pipe, Girondi discloses a housing 11 having a boss 32 formed therein (32 seen as a boss, having apertures formed in the side), and said boss having a first diameter bore (where said first diameter bore is the inside edge below part 32) axially spaced and adjacent a second diameter bore and in communication with one another (see annotated Fig. 1a below where the first diameter bore, i.e. the outer bore which is outside/adjacent the inner/second bore and is axially spaced such that hey align and are in communication with one another), wherein a riser pipe 17 is seated within said second diameter bore and configured for insertion into the through bore of an interface of a filter; 
a filter cartridge 20 disposed within said housing for filtering fluid within said housing 
an end cap 22 connected to an end of said filter cartridge, and
a substantially cylindrical interface 41 connected to and extending away from said filter cartridge and said interface having a through bore 221 for receiving said riser pipe and having an outer diameter matingly received by said first diameter bore for identifying, securing and locating said filter cartridge in said housing, wherein the riser pipe communicates the fluid to in interior of the filter media and the rise pipe and through bore/gasket 221 provides a hermetic seal between housing and riser pipe wherein a longitudinal axis of the through bore is coaxially aligned with a longitudinal axis of the filter cartridge (Girondi Figs 1-3, [0023]-[0024]). Note: while the part 122 is a separate part from the housing and the riser pipe is integral with said part 122, it have been held obvious to merely form different parts of a known structure as integral or separable with other parts; see MPEP 2144.04(V)(B-C); and thus it would have been obvious to form the riser pipe separately and the part 122 as integral with the housing; such as may be beneficial for servicing or manufacture.
prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Burrows by including a first and second diameter bore, riser pipe and through bore as disclosed by Girondi in order to provide a secondary seal for additional leak protection and/or to control/restrict flow into or out of the cartridge as necessary for a given application of the filter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773